

117 HR 4983 IH: Parental Choices Not School Mandates Act of 2021
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4983IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Ms. Van Duyne introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo prohibit elementary schools, secondary schools, and institutions of higher education that receive Federal funding from mandating COVID–19 vaccinations, and for other purposes.1.Short titleThis Act may be cited as the Parental Choices Not School Mandates Act of 2021.2.Prohibition on mandating vaccines(a)In generalAn elementary school, secondary school, or institution of higher education that receives Federal funds may not mandate a COVID–19 vaccination for students with respect to the period that—(1)begins on the date of the enactment of this Act; and(2)ends on July 1, 2023.(b)Definitions(1)ESEA termsThe terms elementary school and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1002).